DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/13/2021.  These drawings are denied entry for new matter.  Applicant’s drawing amendments [see annotations below], specifically the relocated angles 137 and 139, fail to comply with the original filed disclosure [see paragraphs 0054-0055] – which specifies [acute] Angle 139 is 80 degrees or less and Angle 137 is “approximately equal to or less than the nozzle angle 133.”  However, applicant’s amended drawings would make the angles 139, 137 obtuse angles which are both greater than 90 degrees as well as 137 being unrelated to angle 133 [e.g. not approximately equal or less.       

    PNG
    media_image1.png
    593
    643
    media_image1.png
    Greyscale

 The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 8 Applicant’s drawing amendment does not obviate this objection, as this limitation is not shown.  Note this drawing objection has been pending since the initial office action of 12/27/2019.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance – note this objection has been outstanding since the initial office action of 12/27/2019. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1-9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (2015/0167544) in view of Marchal et al (2,748,564) and Lin et al “Experimental study on propagation mode of H2/Air continuously rotating each nozzle of the RDC system includes a fuel injection port disposed approximately at the throat of each nozzle, wherein the fuel injection port is configured to flow a fuel to the nozzle flowpath, and wherein a longitudinal axis of the fuel injection port is oblique relative to the longitudinal centerline.  Lin et al [see annotations] teach each nozzle of the RDC system further defines a fuel injection port disposed approximately at the throat of each nozzle, wherein the fuel injection port is configured to flow a fuel to the nozzle flowpath and wherein a longitudinal axis of the fuel injection port is oblique relative to the longitudinal centerline [of the combustor] is well known in the art for fuel delivery to a RDC combustor.  It would have been obvious to one of ordinary skill in the art to inject fuel at the throat of each nozzle of the RDC system, as a conventional location for fuel injection employed in the fuel / oxidizer mixing art prior to injection in RDC combustion systems.  Note since the nozzles of Joshi are already inclined with respect relative to the longitudinal centerline, the longitudinal axis of the fuel injection port is oblique relative to the longitudinal centerline would be taught by Lin et alone, or by using an oblique fuel injection orifice with respect to the longitudinal centerline of the combustor.  

    PNG
    media_image2.png
    359
    618
    media_image2.png
    Greyscale

Joshi et al do not teach a plurality of fuel-oxidizer mixing nozzles arranged in a radial arrangement with one another. Hall teaches using an annular combustion chamber using fuel-oxidizer mixing nozzles 70, 72 and 68, 72 arranged in a radial arrangement with one another [see Figs. 1, 2, 5]; wherein the annular combustion chamber defines a reference plane extending along the radial direction and perpendicular to the longitudinal centerline, and wherein the lengthwise direction of the nozzle flowpath intersects the reference plane and defines a nozzle angle “Q” greater than zero degrees and approximately 80 degrees or less relative to the reference plane [see Figs. 2, 5], and wherein the annular combustion chamber [between 73, 74] is formed downstream of the plurality of fuel-oxidizer mixing nozzles 70, 72 and 68, 72.  Hall teaches that using the plurality of fuel-oxidizer mixing nozzles arranged in a radial arrangement with one another and being inclined with respect to the reference plane allows for enhanced mixing within the annular combustion chamber as well as promoting a shorter overall / axial length of the combustion chamber [col. 5, lines 72-col. 6, line 11].  Mizener is cited to teach a rotating detonation combustion (RDC) system configured to generate a detonation wave around an annular combustion chamber, wherein the RDC system comprises a plurality of fuel-oxidizer mixing nozzles / injectors [e.g. 114, 1114, 1214] arranged in a radial arrangement with one another [see e.g. radially spaced holes in 704-H in Fig. 7G], and each defined by a converging-diverging nozzle wall [see Figs. 11A, 11B, 12B, 12C with holes which are taught as applying to the injectors 1114, 1214 – see e.g. paragraph 0097 which teaches the fuel and oxidizer may be premixed from the injectors 114 as well as converging-diverging] defining a nozzle flowpath, wherein the nozzle wall 
1 with an exit angle downstream of the rotation detonation combustor [see paragraph 0035 and note at least rotating turbine airfoils with exit angle are inherent to all turbines], but does not illustrate the turbine section nor specifically teach a turbine nozzle with turbine airfoils downstream of the combustion chamber.  Marchal et al teach a detonation combustion chamber with a plurality of turbine airfoils2 7 [Fig. 4 or 5] disposed downstream of the combustion chamber 4, wherein the plurality of turbine airfoils define an exit angle relative to the reference plane;  a turbine nozzle 7 [Fig. 4 or 5] disposed downstream of the combustion chamber 4, wherein the turbine nozzle comprises the plurality of turbine airfoils 7 defining the exit angle [exiting 7] relative to the reference plane;		  wherein the exit angle of the plurality of turbine nozzle airfoils 7 is configured to a desired circumferential direction relative to an exhaust section of the propulsion system [see Fig. 4 or 5];	   wherein the exit angle [exiting 7] and the nozzle angle [from 12, 5] are close relative to one another;	  wherein the plurality of turbine nozzle airfoils defines a turbine nozzle inlet angle [entering 7], and wherein the inlet angle is less than to the exit angle [exiting 7];  wherein the plurality of turbine nozzle airfoils defines an inlet angle, and wherein the .  
  Claims 1-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (2015/0167544) in view of Marchal et al (2,748,564) and Lin et al “Experimental study on propagation mode of H2/Air continuously rotating detonation wave” and in view of Hall (3,000,183) and/or Mizener et al (2018/0080412), as applied above, and further in view of Negulescu (2013/0086908).  Joshi et al further teach a turbine having airfoils with an exit angle downstream of the rotation detonation combustor [see paragraph 0035 and note at least rotating turbine airfoils with exit angle are inherent to all turbines], but does not illustrate the turbine section nor specifically teach a turbine nozzle with turbine airfoils downstream of the combustion chamber.  Negulescu teaches wherein fuel-oxidizer mixing nozzles in the combustor 1, the plurality of fuel-oxidizer mixing nozzles 8 is positioned at a nozzle angle relative to the reference equal to or less than 

    PNG
    media_image3.png
    391
    626
    media_image3.png
    Greyscale

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaka et al (2017/0146244) in view of Tangirala et al (2008/0098748) and Joshi et al (2015/0167544) and further in view of Hall (3,000,183) and/or Mizener et al (2018/0080412) and further in view of Negulescu (2013/0086908) and optionally in view of Lange et al (3,336,754)   Kurosaka et al teach [Fig. 10a, annotated below] A propulsion system defining a radial direction extended from a longitudinal centerline extended along a longitudinal direction, and a circumferential direction relative to the longitudinal centerline, the propulsion system comprising: a rotating detonation combustion (RDC) system configured to generate a detonation wave around an annular combustion chamber, wherein the RDC system comprises a at least one fuel- oxidizer mixing nozzles 10 each defined by a converging-diverging nozzle wall defining a nozzle flowpath, wherein the nozzle wall defines a throat [see annotations] and a lengthwise direction extended between a nozzle inlet and nozzle outlet along the lengthwise direction, and wherein the RDC system defines a reference plane extending along the radial direction and perpendicular to the longitudinal centerline, and wherein the lengthwise direction of the nozzle flowpath intersects the reference plane, and wherein an annular combustion chamber 14 is formed downstream of the at least one fuel-oxidizer mixing nozzles 10; and wherein each nozzle of the RDC system includes a fuel injection port [see annotations] disposed approximately at the throat of each nozzle, wherein the fuel injection port is configured to flow a fuel to the nozzle flowpath, and wherein a longitudinal axis of the fuel injection port is oblique relative to the longitudinal centerline;.   

    PNG
    media_image4.png
    452
    448
    media_image4.png
    Greyscale

 	Kurosaka et al teach at least one fuel- oxidizer mixing nozzle 10 each defined by a converging-diverging nozzle wall defining a nozzle flowpath, wherein the nozzle wall defines a throat and a lengthwise direction extended between a nozzle inlet and nozzle outlet along the lengthwise direction but do not teach a plurality of fuel- oxidizer mixing nozzles each defined by a converging-diverging nozzle wall defining a nozzle flowpath, wherein the nozzle wall defines a throat and a lengthwise direction extended between a nozzle inlet and nozzle outlet along the lengthwise direction, Tangirala et al teach an annular detonation chamber 12 [Figs. 1A, 1B] and teaches the equivalence of using a single annular mixing element / nozzle vs a plurality of separate mixing elements / nozzles 18 to mix the fuel from the fuel injection port 14 with the oxidizer [ see paragraph 0019] prior to entering the detonation chamber 12.  It would have been obvious to one of ordinary skill in the art to employ a plurality of fuel-oxidizer mixing the annular combustion chamber is formed downstream of the plurality of fuel-oxidizer mixing nozzles, as taught by Hall and/or Mizener et al, in order to promote enhanced mixing within the annular combustion chamber as well as promoting a shorter overall / axial length of the combustion chamber or to control the internal rotation of the detonation wave.  Negulescu teaches wherein the RDC system comprises a plurality of fuel- oxidizer mixing nozzles 8, 10; and wherein the RDC system defines a reference plane extending along the radial direction and perpendicular to the longitudinal centerline, and wherein the lengthwise direction of the nozzle flowpath intersects the reference plane and defines a nozzle angle greater than zero degrees and approximately 80 degrees or less relative to the reference plane; and wherein an annular combustion chamber 1 is formed downstream of the plurality of fuel-oxidizer mixing nozzles 8; and a plurality of turbine airfoils 12 disposed downstream of the annular combustion chamber 1, wherein the .
Response to Arguments
 Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.  Applicant’s remarks concerning the drawings are not persuasive and as the proposed drawing change is not consistent with the original filed disclosure, as addressed above. 
Applicant’s arguments focus on the new limitations added by amendment to claim 1, namely a plurality of fuel-oxidizer mixing nozzles arranged in a radial arrangement with one another.  This limitation has been addressed by Hall and/or Mizener references as conventional in annular combustors for turbines and/or annular combustors for rotating detonation, respectively.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

February 24, 2022
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Again note that the claimed turbine airfoils read on the rotating turbine blades as well as the disclosed stationary turbine nozzles.  
        2 Note while turbine airfoils also read on 8, which have a non-zero exit angle, the main interpretation under 35 USC 103 is that the turbine airfoils are the stationary nozzle vanes 7, to correspond to the disclosed invention.